Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J), rendered June 7, 2013. The judgment convicted defendant, upon his plea of guilty, of rape in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of rape in the first degree (Penal Law § 130.35 [3]). Although defendant did not waive the right to appeal and thus his challenge to the severity of the sentence is properly before us (see generally People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Present — Centra, J.E, Fahey, Carni, Lindley and Valentino, JJ.